UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 821 to seal portions of the documents filed at ECF No. 822

is GRANTED. The Letter-Motion filed at ECF No. 823 shall remain under seal only visible to the

selected parties.

         The Letter-Motion at ECF No. 824 to seal portions of the documents filed at ECF No. 825

is GRANTED. The Letter-Motion filed at ECF No. 826 shall remain under seal only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 821 and

824.


Dated:          New York, New York
                March 4, 2020
                                                              SO ORDERED
